DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “user entries,” and “user entry” in line 8 and line 9.  There is not an article (e.g. an “a,” “an,” or “the”) in front of “user entries” and “user entry,” so the Examiner is unable to determine whether the “user entries” and “user entry” are being introduced as a new element, or associated with a previous entry, or any entry.  The Examiner is unable to determine the bounds and scope of the claimed invention.  For the purposes of examination, the examiner interprets the limitation to mean “any entry.”  Claim 8 recites similar issues.  It is noted that the term
 Claim 1 recites the limitation "the template" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets this to means “the construction design template” introduced in line 6.  Claim 8 recites similar issues.  
Claim 8 recites the limitation "the network connection" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7, and 9-14 are dependent claims, and inherit the 35 U.S.C. §112(b) rejections from their independent claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yatt, Patent Application Publication Number US 20060185275 A1 (hereinafter “Yatt”).
Claim 1: Yatt teaches “A construction design generation tool (i.e. a system 10 [Yatt 0039]) comprising: 
a local non-transitory memory medium (i.e. computer memory [Yatt 0129]… a database 42 [Yatt 0040, Fig. 1]); 
(i.e. a network 14 such as the Internet [Yatt 0039]… search a network such as the Internet for available changes [Yatt 0050]); and 
a processor (i.e. Rules engine 40 comprises logic and rules which constrain the system so as to produce only valid configurations [Yatt 0040] note: a processor and instructions) configured to 
generate a construction design document by instantiating a construction design template (i.e. detail engine can further include templates for use by those preparing data… Data is formatted in such a way that it is interchangeable so that one selection can easily be substituted for another [Yatt 0125]) based on data retrieved from the local non- transitory memory medium (i.e. a detail engine 11 for building, storing and managing information related to the elements that constitute construction details [Yatt 0039]), 
receiving user input to populate the construction design template (i.e. Data can be updated at any time by whomever prepares them [Yatt 0124]), 
verifying user entries via compliance data (i.e. adjustments can be made by the user, or the user can ask the system of the present invention to make adjustments as deemed appropriate [Yatt 0049]) retrieved via the network connection (i.e. change management component can employ agents as are known in the art to search a network such as the Internet for available changes [Yatt 0050] note: searching for changes corresponds to verifying current data) and 
completing the construction design based on the template, user entry, and compliance data (i.e. enables the compilation of… data describing the selected elements into… construction documentation [Yatt Abstract]… outputting a design document having graphic depictions of construction elements associated with one or more selected construction elements [Yatt claim 12] note: from above, data is from a template, data is input by a user, and data is verified.  This data is compiled into a construction document), wherein the construction design includes (i.e. specifications… can be… compiled into a single specifications section as sections are defined by MasterFormat.RTM. or UniformatII.RTM. [Yatt 0072]… can compile the individual specifications sections by… MasterFormat.RTM. or UniformatII.RTM. number into a complete specifications book [Yatt 0073]).”

Claim 2: Yatt teaches “The construction design generation tool in accordance with claim 1, wherein the construction design is a construction specification (i.e. enables the compilation of… data describing the selected elements into… construction documentation [Yatt Abstract]… outputting a design document having graphic depictions of construction elements associated with one or more selected construction elements [Yatt claim 12]).”

Claim 3: Yatt teaches “The construction design generation tool in accordance with claim 1, wherein the plurality of construction specification formats include two or more of MasterFormat, UniFormatTM, and UNIFORMAT II (i.e. specifications… can be… compiled into a single specifications section as sections are defined by MasterFormat.RTM. or UniformatII.RTM. [Yatt 0072]… can compile the individual specifications sections by… MasterFormat.RTM. or UniformatII.RTM. number into a complete specifications book [Yatt 0073]).”

Claim 8: Yatt teaches a non-transitory memory medium (i.e. computer memory includes electronic circuits configured to store data and program instructions [Yatt 0129]) having stored thereon computer-executable instructions for construction design generation, the instructions 

Claim 9: Claim 9 is similar in content and in scope to claim 2, thus it is rejected under the same rationale.

Claim 10: Claim 10 is similar in content and in scope to claim 3, thus it is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatt, in view of Bushnell et al., Patent Application Publication number US 20120284596 A1 (hereinafter “Bushnell”).
Claim 4:  Yatt teaches all the limitations of claim 1, above.  Yatt is silent regarding “wherein the tool further provides version control wherein users can define versions of each document.”
Bushnell teaches “wherein the tool further provides version control wherein users can define versions of each document (i.e. the user's choices are tracked and stored (e.g. using metadata, cookies, or the like) and an opportunity may be provided to the user to indicate why certain choices were made [Bushnell 0087] note: tracked changes is a form of version control.  Note2: users are editing, or defining version of the document).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yatt to include the feature of having the ability to track document changes as disclosed by Bushnell.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to improve all users' experience with the specification editing and generation software [Bushnell 0088].”

Claim 5:  Yatt and Bushnell teach all the limitations of claim 4, above.  Bushnell teaches “wherein the tool further tracks document events (i.e. the user's choices are tracked and stored (e.g. using metadata, cookies, or the like) and an opportunity may be provided to the user to indicate why certain choices were made [Bushnell 0087]) for user-initiated reversion or review (i.e. the tracking of a user's choices and the reasons behind those choices may allow the user's supervisor to review the user's work [Bushnell 0087]).”  


Claim 6:  Yatt and Bushnell teach all the limitations of claim 5, above.  Bushnell teaches “wherein the tracked document events comprise events executed via a document menu (i.e. receives indications as to whether the products shown in the sidebar of FIG. 5 are to be accepted for inclusion into the specification or are rejected… dragging and dropping products between the various evaluation bins, e.g. from the under consideration bin 76 to the accepted bin 74, from the under consideration bin 76 to the rejected bin 78… selecting a box to indicate inclusion, right clicking on a product and selecting an option to include or exclude the product [Bushnell 0085] note: approval for these tracked events are executed via a sidebar menu, or selecting a box from a menu, or right clicking and selecting an option from a menu.  These menus are all on a document, thus they are executed via a document menu).”  
One would have been motivated to combine Yatt and Bushnell, before the effective filing date of the invention because it provides the benefit “to improve all users' experience with the specification editing and generation software [Bushnell 0088].”

Claim 7:  Yatt and Bushnell teach all the limitations of claim 6, above.  Bushnell teaches “wherein the tracked document events (i.e. as the user indicates which… are accepted and rejected for inclusion in the specification…the user's choices are tracked and stored [Bushnell 0087]) include version creations (i.e. receives indications as to whether the products shown in the sidebar of FIG. 5 are to be accepted for inclusion into the specification or are rejected [Bushnell 0085] note: an approval for inclusion generates a new version of the specification), (i.e. interaction with… an element of the sidebar may activate… resulting information… and incorporated into the specification [Bushnell 0090]… specification documents may contain or be assembled from a collection of master text clauses… master text clauses may be stored electronically, such as in word processing documents… master text clauses may be selected and incorporated into specification documents [Bushnell 0053-0054] note: documents are incorporated into the specification, and accepting/rejecting items for incorporation into the specification are tracked), creating a new document (incorporating an edit creates a new version of the document, and a new version of a document is a new document), importing a document (see adding a document), addressing comments in the document (i.e. the user's choices are tracked and stored…and an opportunity may be provided to the user to indicate why certain choices were made… the reasoning behind the user's choices may also be tracked and stored [Bushnell 0087]) and addressing edits in the document (i.e. the tracking of a user's choices and the reasons behind those choices may allow the user's supervisor to review the user's work [Bushnell 0087]).”  
One would have been motivated to combine Yatt and Bushnell, before the effective filing date of the invention because it provides the benefit “to improve all users' experience with the specification editing and generation software [Bushnell 0088].”

Claim 11: Claim 11 is similar in content and in scope to claim 4, thus it is rejected under the same rationale.

Claim 12: Claim 12 is similar in content and in scope to claim 5, thus it is rejected under the same rationale.

Claim 13: Claim 13 is similar in content and in scope to claim 6, thus it is rejected under the same rationale.

Claim 14: Claim 14 is similar in content and in scope to claim 7, thus it is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Jannott (US-8706646-B2) listed on 892 is related to creating construction specifications and document version control (error checking), specifically in a browser application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171